Bigelow, J.
None of the objections raised by the respondent to the right of the petitioner to enforce his lien under these proceedings can prevail.
1. The first objection, that the labor was not performed by the petitioner by virtue of any consent of the respondent or other person having authority or acting for the respondent to *56procure it in his behalf, is not supported by the evidence. There was a written contract made by the respondent for the erection of the building with Perry & Utley, who employed the petitioner. This gave them, by implication, authority to do all acts necessary to enable them to complete the tenement, and to employ persons to perform labor thereon. Parker v. Bell, 7 Gray, 429.
2. The provision in St. 1851, c. 343, § 2, requiring a certificate of the demand for which a lien is claimed to be recorded in the registry of deeds, is repealed by St. 1855, c. 431, § 2, requiring such certificate to be recorded in the office of the clerk of the city or town where the building is situated. The latter statute was intended to revise the previous statutes on the subject of mechanic’s liens, and substitute, in certain respects, a new system for their enforcement. So far as it enacted new provisions of the same kind, having in view the same purposes as those contained in previous statutes, although a different mode of effecting them was prescribed, it was intended as a substitute for former enactments, and must operate as a repeal of them. To this extent the former statute must be deemed inconsistent with the latter, and to come within the express words of the repealing clause. Goddard v. Boston, 20 Pick. 410. It cannot be supposed that the legislature intended to require that the certificate should be recorded in two places. The sole object of requiring its registry was to give notice to all persons interested of the nature and extent of liens claimed for labor performed on structures; and this could be fully effected with convenience to all parties by a record, readily accessible, in the place where the building was situated and the work performed.
In Gilson v. Emery, 11 Gray, 430, it was decided that the provision requiring a suit for enforcing the lien to be commenced within seventy days, in St. 1851, c. 343, § 3, was not repealed by St. 1855, c. 431. But the later statute contained no provision on that subject. It was not therefore inconsistent with the previous provision.
3. The proceedings in this case were not prematurely commenced. The petitioner’s lien is founded wholly on St. 1855 *57c. 431. There is no provision in that statute, requiring him to delay the commencement of proceedings to enforce his claim for any period of time after the amount due him for labor is payable. The provisions in the Rev. Sts. c. 117, are made applicable to the proceedings only after their entry in court. St. 1855, c. 431, § 5. Previously to that time they have no application. The person claiming a lien under St. 1855, c. 431, can therefore enforce it before the expiration of sixty days from the time when the sums claimed by him became payable.

jExceptions sustained.